DETAILED ACTION
Claims 3, 4, 9-19, 21-25 are pending for consideration following applicant’s amendment filed 9/13/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The indicated allowability of claims 14 and 25 is withdrawn in view of the new interpretations of the prior art.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18, 23, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the second radially outward facing surface" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 further recites “an unsealed state”.  It is unclear whether this state is the same or different from the unsealed state recited in claim 16.
Claim 23 recites “a radially outward facing surface”.  It is unclear whether this surface is the same or different from the radially outward facing surface recited in claim 22.
Claim 24 compares a depth of the first groove with a diameter of the torus shape of the O-ring.  However, it is unclear whether the “diameter” of the torus shape refers to the diameter of the circular cross-sectional shape of the torus or the diameter of the entire “doughnut” or ring shape.  It is noted that applicant’s specification as filed does not provide any additional context for this comparison.  As best understood, the diameter is seen to refer to the diameter of the circular cross-sectional shape.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 3, 4, 9-12, 15-19, and 21-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by German et al. (US Patent 3788598).
Regarding Claim 10, German discloses (Figures 3-6 especially) a fluid connector (abstract), comprising: a body 12, including: a first through-bore (through bore extending through the center of the body; the through bore defined as the region radially within the solid line in the annotated Figure 3 below); and, a first groove (the first groove defined as radially within the horizontal dotted line in the annotated Figure 3 below) arranged circumferentially within the first through-bore (in the same manner as achieved by applicant; the first groove is defined as a groove extending radially outward from the first through-bore); and, an O-ring membrane valve 82 arranged in the first groove (a portion of 82 extends radially outward into the first groove), the O-ring membrane valve including: an O-ring (as shown in the annotated Figure 3 below; the portion of 82 which extends into the first groove is a ring shaped portion which is seen to be readable as an “O-ring”, which is described in applicant’s specification as filed as “a seal having any geometry” and “As such, O-ring 22 does not need to be an “O-ring” by definition”; therefore, radially extending seal of German is seen to be readable on the claimed “O-ring” as read in light of applicant’s specification as filed); and, a resealable membrane (conical projection 90) connected to the O-ring (as shown in the annotated Figure 3 below), the resealable membrane comprising a slit 92-94; wherein the O-ring is operatively arranged to extend out of the first groove and into the first through-bore (as shown in the annotated Figure 3 below, the thick, radial portion of 82 extends from the first groove radially inward past the solid line which delineates the first through-bore).


    PNG
    media_image1.png
    478
    886
    media_image1.png
    Greyscale

Regarding Claim 11, German further discloses the resealable membrane is conical (as shown in Figure 6; portion 90) and comprises a vertex (at the left end of Figure 6), the slit 92-94 arranged at least partially on the vertex (as best shown in Figure 5).
Regarding Claim 12, German is seen as further disclosing the O-ring (as described above) has a round cross-sectional geometry (the O-ring includes the round inwardly directed protrusion, indicated at 88 in Figure 6, and therefore is seen to have a round cross-sectional geometry as part of the O-ring).
Regarding Claim 15, German further discloses the body 12 is arranged for connection to a component to be filled with a fluid (the body is at least capable of being connected to a component to be filled with a fluid) and the O-ring membrane valve is arranged to seal the fluid within the component (as shown in the sealed position of Figure 3, the membrane valve separating the inlet from the outlet).
Regarding Claim 16, German further discloses, wherein: in a sealed state (as shown in Figure 3), the fluid exerts a force on the membrane (as shown by the arrows in Figure 3) such that the slit is sealed shut; and, in an unsealed state (as shown in Figure 4), a tube 80 is inserted into the body 12 to deform the membrane such that the slit is opened and the fluid may flow into or out of the component (as shown in Figure 4).
Regarding Claim 17, German is seen as further disclosing, wherein the tube 80 is a tube end form (i.e. 80 includes an end on the left end thereof as shown in Figures 3 and 4), comprising: a second through-bore (defined within 80); a radially outward facing surface (the radially outward facing surface at the left end of 80 acts against the membrane) arranged to displace the membrane and open the slit (as shown in Figure 4); and, a shoulder (the rightmost end of 80 defines a shoulder at the rightmost end of 85) arranged to lock into the body (this rightmost end is locked into the body 12 via 56 and 40).
Regarding Claim 18, German is seen as further disclosing, wherein when the tube end form 80 is fully engaged in the body (as shown in Figure 4): the radially outward facing surface compresses the O-ring in the first groove (this is achieved via the radially outward facing surface pressing radially outward on portion 88, thereby providing at least some compression of the O-ring in the first groove); the slit 92-94 is fully opened (as shown in Figure 4) and concentrically arranged around the second radially outward facing surface (as shown in Figure 4); the shoulder (the rightmost end of 80 as shown in Figure 4) is locked into the body (via 56 and 40); and, the fluid connector is in an unsealed state (i.e. allowing fluid to flow along the axis of the device).
Regarding Claim 19, German is seen as further disclosing, wherein the tube 80 is a probe (the term “probe” is not given a special definition in applicant’s specification as filed and therefore the hollow tube 80 is seen to be readable as a “probe” at least because it is cylindrical), comprising: a second through-bore (defined within 80); and, a radially outward facing surface (the radially outward facing surface at the left end of 80 acts against the membrane) arranged to displace the membrane and open the slit (as shown in Figure 4).
Regarding Claim 21, German further discloses a tube end form 80 (i.e. 80 includes an end on the left end thereof as shown in Figures 3 and 4) including: a second through-bore (defined within 80); a radially outward facing surface (the radially outward facing surface at the left end of 80 acts against the membrane) arranged to displace the membrane and open the slit (as shown in Figure 4); and, a shoulder (the rightmost end of 80 as shown in Figure 4) arranged to lock into the body (this rightmost end is locked into the body 12 via 56 and 40).
Regarding Claim 22, German discloses (Figures 3-6 especially) a fluid connector (abstract), comprising: a body 12, including: a first through-bore (through bore extending through the center of the body; the through bore defined as the region radially within the solid line in the annotated Figure 3 above); and, a first groove (the first groove defined as radially within the horizontal dotted line in the annotated Figure 3 above) arranged circumferentially within the first through-bore (in the same manner as achieved by applicant; the first groove is defined as a groove extending radially outward from the first through-bore); and, an O-ring membrane valve 82, including: an O-ring (as shown in the annotated Figure 3 above; the portion of 82 which extends into the first groove is a ring shaped portion which is seen to be readable as an “O-ring”, which is described in applicant’s specification as filed as “a seal having any geometry” and “As such, O-ring 22 does not need to be an “O-ring” by definition”; therefore, radially extending seal of German is seen to be readable on the claimed “O-ring” as read in light of applicant’s specification as filed) arranged in the first groove (a portion of 82 extends radially outward into the first groove as described above); and, a resealable membrane (conical projection 90) connected to the O-ring (as shown in the annotated Figure 3 above), the resealable membrane comprising a slit 92-94; and, a tube 80 including a first radially outward facing surface (radially outward facing surface of 80) arranged to be inserted into the first through-bore (as shown in Figures 3 and 4); wherein the O-ring is squeezed between the first groove and the first radially outward facing surface to create a seal between the body and the tube (this is achieved via the radially outward facing surface pressing radially outward on portion 88, thereby providing at least some squeezing of the O-ring in the first groove; col. 5, lines 7-11).
Regarding Claim 3, German further discloses the slit 92-94 is arranged at least partially on the vertex (as best shown in Figure 5).
Regarding Claim 4, German further discloses the O-ring and the resealable membrane comprise an elastomer (e.g. rubber; col. 2, lines 41-45).
Regarding Claim 9, German further discloses, wherein when the tube 80 is inserted in the body of the fluid connector and engages the resealable membrane (as shown in Figure 4), the resealable membrane 90 is elastically deformed (from the position of Figure 3 to the position of Figure 4) and the slit 92-94 is in an unsealed state (thereby allowing fluid flow as shown in Figure 4).
Regarding Claim 23, German is seen as further disclosing, wherein the tube 80 is a tube end form (i.e. 80 includes an end on the left end thereof as shown in Figures 3 and 4), comprising: a second through-bore (defined within 80); a radially outward facing surface (the radially outward facing surface at the left end of 80 acts against the membrane) arranged to displace the membrane and open the slit (as shown in Figure 4); and, a shoulder (the rightmost end of 80 defines a shoulder at the rightmost end of 85) arranged to lock into the body (this rightmost end is locked into the body 12 via 56 and 40).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over German et al. (US Patent 3788598) in view of Zellig et al. (US Patent 4902043).
Regarding Claim 13, German does not disclose the O-ring has a torus geometry.
Zellig teaches a fluid coupling and further teaches an O-ring 60 coupled to a membrane 64, the O-ring 60 provided in a groove 36 of a body (36 is a groove at least relative to 38), the O-ring 60 provided between radially extending surfaces 40 and 28 while engaging an outer surface of tube 24 (as shown in Figure 2); the O-ring having a torus geometry (as shown by the circular cross section of Figure 4 and the ring shape of Figure 3).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of German such that the O-ring has a torus geometry as taught by Zellig for the purpose of utilizing an alternative, functionally equivalent shape known in the art to be suitable for use in sealing fluid couplings.
Regarding Claim 24, as best understood, German in view of Zellig (the proposed modification of German in view of Zellig as described with respect to claim 13 above is incorporated herein) further discloses the first groove (first groove as disclosed by German as shown in the annotated Figure 3 above) comprises a depth (i.e. a radial depth from the first through-bore as shown in the annotated Figure 3 above); the O-ring comprises a torus (in the manner taught by Zellig as described above), the torus including a diameter (a diameter of the cross-sectional circular shape is inherent in a torus); and, the diameter is greater than the depth (this is seen to necessarily be achieved by German in view of Zellig; that is, German requires the “O-ring” portion identified above to extend into the first through-bore a distance greater than the depth of the first groove in order to contact and seal against tube 80; therefore, the O-ring having a shape as modified in view of Zellig is required to extend into the first through-bore to achieve this sealing disclosed by German, resulting in a diameter greater than the depth of the first groove).
Claim(s) 14 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over German et al. (US Patent 3788598) in view of Hansen (US Patent 2805089).
Regarding Claim 14, German discloses the body further comprises: a radially outward facing surface (including the radially outward facing surface of portion 16) to accommodate a detent mechanism (using balls 42).
German does not disclose the radially outward facing surface including a second groove; and, a snap ring arranged in the second groove.
Hansen teaches a fluid connector and further teaches a detent mechanism such that a radially outward facing surface (outer surface including 35 of female member 11) including a second groove (a groove of 11 defines the surface 36); and, a snap ring 40 arranged in the second groove (as shown in Figure 1) to retain the male member 14 within the female member.
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of German such that the detent retaining mechanism is a snap ring within a groove of the body as taught by Hansen for the purpose of utilizing an alternative, functionally equivalent detent retaining mechanism which requires fewer individual components relative to the balls disclosed by German.
Regarding Claim 25, German discloses (Figures 3-6 especially) a fluid connector (abstract), comprising: a body 12, including: a first through-bore (through bore extending through the center of the body; the through bore defined as the region radially within the solid line in the annotated Figure 3 above); a first groove (the first groove defined as radially within the horizontal dotted line in the annotated Figure 3 above) arranged circumferentially within the first through-bore (in the same manner as achieved by applicant; the first groove is defined as a groove extending radially outward from the first through-bore); a radially outward facing surface (including the radially outward facing surface of portion 16); and an O-ring membrane valve 82 arranged in the first groove (a portion of 82 extends radially outward into the first groove), the O-ring membrane valve including: an O-ring (as shown in the annotated Figure 3 above; the portion of 82 which extends into the first groove is a ring shaped portion which is seen to be readable as an “O-ring”, which is described in applicant’s specification as filed as “a seal having any geometry” and “As such, O-ring 22 does not need to be an “O-ring” by definition”; therefore, radially extending seal of German is seen to be readable on the claimed “O-ring” as read in light of applicant’s specification as filed); and, a resealable membrane (conical projection 90) connected to the O-ring (as shown in the annotated Figure 3 below), the resealable membrane comprising a slit 92-94.
German discloses a detent retaining mechanism (using balls 42), however German does not disclose the radially outward facing surface including a second groove; and, a snap ring arranged in the second groove.
Hansen teaches a fluid connector and further teaches a detent mechanism such that a radially outward facing surface (outer surface including 35 of female member 11) including a second groove (a groove of 11 defines the surface 36); and, a snap ring 40 arranged in the second groove (as shown in Figure 1) to retain the male member 14 within the female member.
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify the device of German such that the detent retaining mechanism is a snap ring within a groove of the body as taught by Hansen for the purpose of utilizing an alternative, functionally equivalent detent retaining mechanism which requires fewer individual components relative to the balls disclosed by German.
Response to Arguments
Applicant’s arguments with respect to claim(s) 10, 22, and 25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Specifically, applicant argues that it would not have been obvious to modify German in view of Shibata.  These arguments are moot, as Shibata is no longer applied to the claims.  Additionally, the embodiment of Figures 3-6 of German are relied upon.  This embodiment is seen to disclose an O-ring as described above, particularly in the annotated Figure 3 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN MURPHY whose telephone number is (571)270-5243. The examiner can normally be reached Monday - Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN F MURPHY/Primary Examiner, Art Unit 3753